Citation Nr: 0913217	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  06-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for bilateral hearing loss, effective May 31, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

In January 2006 correspondence, the Veteran, through his 
representative, alleged that his service-connected bilateral 
hearing loss had increased in severity since the date of the 
last VA examination.  The Veteran was last afforded an 
audiological examination in November 2005.  As such, VA is 
required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
service-connected disability.  Palczewski v. Nicholson, 21 
Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
audiological examination for the 
purpose of ascertaining the current 
level of disability associated with his 
bilateral hearing loss.  The claims 
folder must be made available to and be 
reviewed by the examiner, and the 
examination report should reflect that 
the claims folder was reviewed.

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

